Citation Nr: 0518907	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  03-18 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and son




ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
November 1946.  The appellant is the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
November 2001 rating determination by the Pittsburgh, 
Pennsylvania, Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran died in December 2000, and the death 
certificate lists the cause of the death as due to hepatoma.  
Rheumatic heart disease was subsequently listed as an 
underlying condition.

2.  The veteran has been service connected for rheumatic 
heart disease and evaluated as 100 percent disabling, 
effective from October 1996.

3.  The veteran's rheumatic heart disease affected a vital 
organ, was progressive and debilitating, and as a result, 
likely contributed substantially and materially to his death.




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In light of the favorable decision in this case, the Board 
concludes that the duty to assist and notify as contemplated 
by applicable provisions, including the Veterans Claims 
Assistance Act of 2000, has been satisfied with respect to 
said issue on appeal.  Accordingly, appellate review may 
proceed without harm or prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Law and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004). 

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2004).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2004).  The service-connected disability will be considered 
a contributory cause of death when it contributed 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
causally shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2004).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2004).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2004).
Factual Background

In this case, the veteran's service medical records show 
treatment for rheumatic fever in service.  He subsequently 
developed a systolic heart murmur.  He later underwent an 
aortic value replacement in December 1974.  

The veteran died in December 2000 and the death certificate 
listed the cause of the death as due to hepatoma.  Rheumatic 
heart disease was subsequently listed as an underlying 
condition.

The clinical record is clear in reflecting that the veteran 
had long been experiencing a variety of problems including, 
demonstrated years of rheumatic heart disease, hepatocellular 
carcinoma, and diabetes.

By a rating decision dated in September 1997, the RO assigned 
a 100 percent evaluation for rheumatic heart disease from 
October 1996, decreased to 30 percent, effective July 1998.  
By rating decision in May 1999, the RO reinstated the 100 
percent evaluation for rheumatic heart disease from July 
1998.

The record reflects that the veteran died in December 2000 
and the original death certificate lists hepatoma (carcinoma 
of the liver) as the immediate cause of the veteran's death.  
Also of record is a supplementary medical certification for 
the veteran's death certificate.  It again lists the 
immediate cause of death as due to hepatoma and but also 
lists rheumatic heart disease as a significant condition 
contributing to the veteran's death.  

At the appellant's personal hearing in March 2005, she 
testified that she believed that the veteran's rheumatic 
heart disease contributed to his death.


Analysis

The death certificate shows the veteran's immediate cause of 
death was due to hepatoma.  The appellant does not contend 
that this condition was incurred during active service.  This 
disorder was first medically identified many years post 
service, and there is no competent medical opinion in the 
record to attribute its onset to military service or any 
incident thereof.  

The key issue in the case is whether the veteran's service 
connected rheumatic heart disease was in any way responsible 
for his death.

The Board has considered whether service connection for the 
cause of the veteran's death should be granted based on the 
debilitating effects of the veteran's 100 percent disabling 
rheumatic heart disease and finds that it should.  Inasmuch 
as the veteran's rheumatic heart disease, affected a vital 
organ, and was evaluated at 100 percent for a number of 
years, debilitation is assumed.  38 C.F.R. § 3.312(c)(3) 
(2004).  Supporting this assumption is the medical evidence 
showing longstanding cardiac symptomatology.  While not the 
primary cause of the veteran's death, the rheumatic heart 
disease and its effects, likely rendered the veteran 
materially less capable of resisting the effects of the 
hepatoma listed as the primary cause of his death.  While it 
is true that liver cancer ultimately resulted in the 
veteran's death, the debilitating effects of the heart 
disease caused general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of the cancer, and this likely shortened his 
life.

As the veteran's rheumatic heart disease must be reasonably 
considered a contributory cause of the veteran's death, 
service connection for cause of death is warranted.  The 
benefit of the doubt is resolved in favor of the appellant.  
See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
granted.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


